EXHIBIT ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Statements in this report, which are not historical facts, are forward-looking statements within the meaning of the federal securities laws.These statements may contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” or other wording indicating future results or expectations.Forward-looking statements are subject to risks and uncertainties.Our actual results may differ materially from the results discussed in these forward-looking statements.Factors that could cause our actual results to differ materially include, but are not limited to, those discussed in “Risk Factors” in Item1A of our 2008 Annual Report on Form 10-K/A.Our business, financial condition or results of operations could be materially adversely affected by any of these factors.We undertake no obligation to revise or update any forward-looking statements to reflect any event or circumstance that arises after the date of this report.References in this report to “SanDisk®,” “we,” “our,” and “us,” collectively refer to SanDisk Corporation, a Delaware corporation, and its subsidiaries. On December 29, 2008, we adopted Financial Accounting Standards Board Staff Position, or FSP, APB 14-1, Accounting For Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement). We have separately accounted for the liability and equity components of our 1% Senior Convertible Note due 2013 that may be settled in cash upon conversion (including partial cash settlement) in a manner that reflects our economic interest cost. In addition, we bifurcated the debt into debt and equity components and will accrete the debt discount that will result in the “economic interest cost” being reflected in our Consolidated Statements of Operations. We have retrospectively applied FSP APB 14-1 to all periods presented, from the issuance of the debt in May 2006, and have recasted the Consolidated Financial Statements presented in this report. On December 29, 2008, we also adopted Statement of Financial Accounting Standards No. 160 (“SFAS 160”), Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51. As a result of the adoption of SFAS 160, the Company has reclassified for all periods presented non-controlling interests, formerly called a minority interest, to a component of equity in the Consolidated Balance Sheets and the net income (loss) attributable to non-controlling interests has been separately identified in the Consolidated Statements of Operations and the Consolidated Statements of Equity.The Company has also reclassified certain distributions to non-controlling interests from cash flows from operating activities to cash flows from investing activities for fiscal years ended December
